Name: 2012/508/EU: Council Decision of 24Ã February 2011 on the conclusion of the Agreement between the European Union and the Federative Republic of Brazil on short-stay visa waiver for holders of ordinary passports
 Type: Decision
 Subject Matter: international law;  international affairs;  European construction;  America
 Date Published: 2012-09-21

 21.9.2012 EN Official Journal of the European Union L 255/3 COUNCIL DECISION of 24 February 2011 on the conclusion of the Agreement between the European Union and the Federative Republic of Brazil on short-stay visa waiver for holders of ordinary passports (2012/508/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 77(2)(a) in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Commission has negotiated on behalf of the European Union an Agreement with the Federative Republic of Brazil on short-stay visa waiver for holders of ordinary passports. (2) That Agreement was signed, on behalf of the European Union, on 8 November 2010 subject to its conclusion at a later date, in accordance with Council Decision 2010/622/EU (1). (3) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (2); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (4) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (3); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Federative Republic of Brazil on short-stay visa waiver for holders of ordinary passports (the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 9(1) of the Agreement (4). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 24 February 2011. For the Council The President PINTÃ R S. (1) OJ L 275, 20.10.2010, p. 3. (2) OJ L 131, 1.6.2000, p. 43. (3) OJ L 64, 7.3.2002, p. 20. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. Joint Declaration on the information of the citizens about the visa waiver Agreement Recognising the importance of transparency for the citizens of the European Union and Brazil, the Contracting Parties agree to ensure full dissemination of information about the content and consequences of the visa waiver Agreement and related issues, such as the travel documents valid for visa-free travel, the territorial application, including the list of Member States fully implementing the Schengen acquis, the allowed period of stay and the entry conditions, including the right of appeal in case of refusal.